Exhibit 10.2

REVOLVING NOTE

 

$20,000,000.00    July 23, 2010

FOR VALUE RECEIVED, each of DREAMS, INC., a Utah corporation (“Parent”), DREAMS
FRANCHISE CORPORATION, a California corporation (“Dreams Franchise”), DREAMS
PRODUCTS, INC., a Utah corporation (“Dreams Products”), DREAMS RETAIL
CORPORATION, a Florida corporation (“Dreams Retail”), DREAMS PARAMUS, LLC, a
Florida limited liability company (“Dreams Paramus”), DREAMS / PRO SPORTS, INC.,
a Florida corporation (“Pro Sports”), FANSEDGE INCORPORATED, a Delaware
corporation (“Fansedge”), RIOFOD, L.P., a Nevada limited partnership (“RIOFOD”),
CAEFOD, L.P., a Nevada limited partnership (“CAEFOD”), SWFOD, L.P., a Nevada
limited partnership (“SWFOD”), STARSLIVE365, LLC, a Nevada limited liability
company (“StarsLive”), 365 LAS VEGAS, L.P., a Nevada limited partnership (“365
Las Vegas”), and THE GREENE ORGANIZATION, INC., a Florida corporation (“Greene
Organization”), Parent, Dreams Franchise, Dreams Products, Dreams Retail, Dreams
Paramus, Pro Sports, Fansedge, RIOFOD, CAEFOD, SWFOD, StarsLive, 365 Las Vegas,
and Greene Organization, are collectively referred to herein as “Borrowers” and
individually as “Borrower”), jointly and severally promises to pay to the order
of REGIONS BANK (“Lender”) at the place and times provided in the Loan Agreement
referred to below, the principal sum of TWENTY MILLION AND NO/100 DOLLARS
($20,000,000) or the principal amount of all Revolving Loans made by Lender from
time to time pursuant to that certain Loan and Security Agreement dated as of
the date hereof, by and among Borrowers and Lender (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Loan Agreement.

The unpaid principal amount of this Revolving Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Loan
Agreement and shall bear interest as provided in the Loan Agreement. All
payments of principal and interest on this Revolving Note shall be payable to
Lender or other holder of this Revolving Note in lawful currency of the United
States of America in immediately available funds in the manner and location
indicated in the Agreement or wherever else Lender or such holder may specify.

This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Revolving Note and for a statement of the terms and
conditions on which Borrowers are permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Revolving Note and
on which such Obligations may be declared to be immediately due and payable.

Borrowers agree, in the event that this Note or any portion hereof is collected
by law or through an attorney at law, to pay all costs of collection, including,
without limitation, reasonable attorneys’ fees and court costs.

This Revolving Note shall be governed, construed and enforced in accordance with
the laws of the State of Georgia, without reference to the conflicts or choice
of law principles thereof.

Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest, and (except as required by the Loan Agreement)
notice of any kind with respect to this Revolving Note.

[Remainder of page intentionally left blank; Signatures appear on following
page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Revolving Note
under seal on the day and year first written above.

 

    BORROWERS:     DREAMS, INC. By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [CORPORATE SEAL]         DREAMS
FRANCHISE CORPORATION By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]         DREAMS PRODUCTS,
INC. By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]         DREAMS RETAIL
CORPORATION By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]         DREAMS PARAMUS,
LLC     By: Dreams Retail Corporation, its Managing Member By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [SEAL]         DREAMS / PRO SPORTS, INC.
By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]         FANSEDGE
INCORPORATED By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]         RIOFOD, L.P.    
By: Dreams, Inc., its General Partner By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [SEAL]    

[Signatures continue on following page.]

Revolving Note



--------------------------------------------------------------------------------

    CAEFOD, L.P.     By: Dreams, Inc., its General Partner By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [SEAL]         SWFOD, L.P.    
By: Dreams, Inc., its General Partner By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [SEAL]         STARSLIVE365, LLC
    By: Dreams, Inc., its Manager By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [SEAL]         365 LAS VEGAS,
L.P.     By: Dreams, Inc., its General Partner By:         By:      

David Greene, Secretary

      Dorothy Sillano, Chief Financial Officer [SEAL]         THE GREENE
ORGANIZATION, INC. By:         By:      

David Greene, Secretary

      Dorothy Sillano, Vice President [CORPORATE SEAL]    

Revolving Note